Banke, Judge.
This discretionary appeal is from an order of the superior court reversing a judgment of the State Board of Workers’ Compensation for lack of “sufficient competent evidence.”
*386Decided April 22, 1983.
James B. Hiers, Jr., William G. Boyd, for appellant.
Roy R. Kelly III, for appellee.
The claimant testified that her injury was work-related and that she reported its occurrence to her supervisor and a fellow worker. However, the supervisor and fellow worker testified that they received no such report. Furthermore, there was evidence before the board that the claimant had injured her back in two automobile accidents and that these non-work-related injuries were the basis for her seeking medical attention. The board denied her claim for compensation. Held:
“A finding of fact by a director or deputy director of the State Board of [Workers’] Compensation, when supported by any evidence, is conclusive and binding upon the court, and the judge of the superior court does not have any authority to set aside an award based on those findings of fact, merely because he disagreed with the conclusions reached therein.” Howard Sheppard, Inc. v. McGowan, 137 Ga. App. 408, 410 (224 SE2d 65) (1976). “Neither the superior court nor the Court of Appeals has any authority to substitute itself as the fact finding body in lieu of the board.” Atkinson v. Home Indemnity Co., 141 Ga. App. 687 (234 SE2d 359) (1977). The judgment of the trial court is consequently reversed.

Judgment reversed.


Deen, P. J., and Carley, J., concur.